DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 are pending and considered in the present Office action.

Claim Objections
Claims 1-9 and 17-18 are objected to because of the following informalities:  Regarding Claim 1, Examiner suggests “A coated lithium transition metal oxide…”.  Appropriate correction is required. Claims 2-9 and 17-18 are objected to because they depend from the objected claim. Claims 2 and 3 may recite “a range” instead of “the range”; the same can be said for claim 11 and claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, “the surface” and “the lithium transition metal oxide particles” both lack antecedent basis. Moreover, the “particles” (plural) have more than one surface; Examiner assumes “a surface of a lithium transition meal oxide particle” in line 2, followed by an assumption of “the lithium transition metal oxide particle” (also in line 2). Claims 16 depends from this claim and needs correction based on the above issue. Claims 2-9, and 16-18 are also rejected because they depend from rejected claim. Claim 10 is rejected for the same reason as detailed above under claim 1. Claims 11-15 are rejected because they depend from the rejected claim. 
	Claims 2-9, and 17-18 depend from claim 1 hence should begin with “The coated lithium…”. Similarly, claims 11-15 depend from “A process” recited in claim 10, thus should begin with “The process …”.
	Claims 6, 7, 10 and 16 recite “the manganese phosphate coating” which lacks antecedent basis. Examiner assumes “the continuous coating of manganese phosphate”.
Claim 10 refers to “Formula I” but does not define “Formula I” to any particular composition or depend from a claim that does, thereby making the metes and bounds of the claim indefinite. Claims 11-15 are rejected because they depend from the rejected claim.
Claim 11, “the concentration” lacks antecedent basis. Examiner assumes “a concentration”; the same can be said for claim 13.
	Claim 12, line 4, should recite “the particulate” since it was already recited in claim 10. 
Claim 14 recites “the coated lithium transition metal oxide material”, which lacks antecedent basis. Examiner assumes “the continuous coating of manganese phosphate”.
Claim 16 makes reference to “a continuous coating” which is already recited in claim 1, hence should be “the continuous coating”.
	Claim 17 is assumed to recite “the coated lithium transition metal oxide material”, thereby properly anteceding from claim 1. 
Claim 18 depends from claim 17 which previously recited “a cathode”; hence claim 18 should follow with “the cathode”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao (CN106328933), hereinafter Tao (machine translation provided).
Regarding Claims 1, 6 and 17-18, Tao teaches a lithium ion battery comprising a cathode comprising a coated lithium transition metal oxide material having a continuous (e.g., uniform) coating of manganese phosphate (i.e., MnxPyOz, wherein x, y, and z are selected from 1 to 7, e.g., MnPO4, Mn2P2O7) provided on the surface of the lithium transition metal oxide particles and the lithium transition metal oxide particles (e.g., Li1.2Mn0.6Ni0.2O2) having a formula according to Formula I (below):

    PNG
    media_image1.png
    31
    114
    media_image1.png
    Greyscale

in which M is selected from the group consisting of Co, Mn and combinations thereof; and a is between 0.8 to 1.2, x is between 0.2 to 1, y is greater than 0 and less than or equal to 0.8, z is between 0 and 0.2 and b is between -0.2 to 0.2. See e.g., paras. [0003], [0009]-[0015], [0026], [0029], [0036], [0041]-[0047], and Fig. 1.
Regarding Claims 2-3, Tao teaches the continuous coating of manganese phosphate has a thickness in the range from 0.5 nm to 15 nm (or 2 nm to 10 nm), see e.g., paras. [0015], [0036], i.e., 1 nm to 50 nm, see also Fig. 1 which shows a uniform layer having a thickness of 2 nm to 5 nm.
Regarding Claims 4-5, Tao teaches the continuous coating of manganese phosphate is formed from a continuous layer of manganese phosphate, wherein the continuous coating of manganese phosphate is substantially uninterrupted (i.e., uniform), see e.g., para. [0036] and Fig. 1.
Regarding Claims 7 and 16, the features of instant claims 7 and 16 are considered product by process recitations. Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “manganese phosphate coating is deposited from a composition comprising Mn ions…wherein the concentration of Mn ion in the composition is in the range from … to 0.09M” in claim 7, or “… metal oxide material…obtained …by a process…” in claim 16. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. 
Regarding Claims 8-9, 5he features of claim 8-9 are considered properties or functions. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. In this case, considering the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Regarding Claims 10-11 and 14-15, Tao teaches constructing a battery comprising an electrode comprising the coated lithium transition metal oxide material detailed above (see e.g., the rejection of claim 1). Tao teaches a process for providing a continuous coating of manganese phosphate on a surface of lithium transition metal oxide particles having a formula according to Formula I (as detailed in the rejection of claim 1), the process comprising contacting particulate lithium transition metal oxide with a composition comprising Mn ions and phosphate ions, and heating to form the manganese phosphate coating, wherein a concentration of Mn in the composition is from 0.001M to 0.09, see e.g., paras. [0017]-[0019], [0036]-[0046].

Claim(s) 10-15 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Cho et al. (US 2015/0349339), hereinafter Cho (of record).
Regarding Claims 10-15, Cho teaches a lithium ion battery comprising an electrode (i.e., cathode) comprising a coated lithium transition metal oxide material, see e.g., abstract, and para. [0010]. The coated lithium transition metal oxide material (i.e., manganese phosphate coated nickel based lithium transition metal oxide) is formed using a process for providing a continuous coating of manganese phosphate on a surface of a lithium transition metal oxide particle. The process comprises contacting particulate lithium transition metal oxide (i.e., powder) with a composition comprising Mn ions and phosphate ions, and heating to form a continuous coating of manganese phosphate, see e.g., example 1 and paras. [0034]-[0038]. Example 1 teaches providing a solution of Mn ions, mixing the solution of Mn ions with the particulate lithium transition metal oxide (i.e., powder) to form a mixture, and then adding a solution of phosphate ions to the mixture. The concentration of the solution of Mn ions (i.e., manganese acetate in water, 0.1036 g Mn(CH3OO)2/20 mLH2O) equates to a concentration of Mn ion between 0.001 M to 0.09M,0.001 M to 0.18 M, (i.e., 0.0299 M Mn ions, e.g., 0.1036 g Mn(CH3OO)2/20 mL x 1000 mL/L x 1 mol/173.026g Mn(CH3OO)2  x 1 mol Mn ions/1 mol Mn(CH3OO)2 = 0.0299 mol/L Mn ions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tao.
Regarding claims 12-13, Tao teaches a concentration of Mn in a solution of the Mn ions is in a range of 0.001 M to 0.18M (see examples). Tao teaches the process includes providing a solution of the phosphate ions, mixing the solution of the phosphate ions with the particulate lithium transition metal oxide to form a mixture (dispersion) and then adding the solution comprising Mn ions to the mixture. Hence, the order of Mn ions and phosphate ions is reversed compared to that claimed. However, selection of any order of mixing ingredients is prima facie obvious, particularly in the absence of new or unexpected results, see e.g., MPEP 2144.04, IV., C; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)’ In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729